On Rehearing.
BROWN, Justice.
Counsel for appellee in the application for rehearing state, “We admit that the original petition was rather loosely drawn, and. that all the attorneys in the case are at fault for permitting the cause to be submitted on this original petition. We plead guilty to carelessness, but we respectfully submit to the Court that there are sufficient allegations in the original petition, taken in connection with the caption thereof, and the entire body of the petition, to show that the homestead was located in Washington County, Alabama and we call attention of the Honorable Court to the fact that no where else in the State of Alabama is there the exact Governmental Sub-Divisions as described in this petition, except in Washington County, Alabama. We take it that the Court will take judicial knowledge of this fact. We therefore respectfully submit that the cause should be remanded to the Probate Court of Washington County, Alabama, for the correction of the final decree.”
Conceding the fact as stated and that the pleading may be aided by ju*652dicial knowledge, State ex rel. Glenn v. Wilkinson, 220 Ala. 172, 124 So. 211; Chambers v. Ringstaff, 69 Ala. 140, this would not supply the necessary jurisdictional averment “that the decedent at the time of his death resided in Washington County, Alabama, * * * and that said decedent left no minor children.”
In the opinion heretofore promulgated the provision of the statute providing for the exemption of a homestead for the widow and minor children provides for and deals only with “all the real estate ' owned in this state by the decedent.” Land owned elsewhere by the decedent is 'not within the contemplation of the statute and is without importance on the proceedings and the court’s jurisdiction.
The application for rehearing is, therefore, overruled.
LIVINGSTON;.-LAWSON and SIMPSON, JJ., concur.